Citation Nr: 0112348	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-19 979	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal was docketed at the Board in 2000.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
bilateral pes planus include complaint of activity-related 
pain, without evidence of calluses or use-occasioned 
swelling, and with "[n]ormal" extension, supination and 
pronation, productive, collectively, of bilateral pes planus 
which is, at most, only moderately disabling.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.7, 
4.10 and Part 4, Diagnostic Code 5276 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that VA's duty to assist in the development 
of this claim and duty to notify the appellant of information 
and evidence needed to substantiate and complete a claim have 
been met.  In this regard, by virtue of a Statement of the 
Case issued during the pendency of the appeal, the veteran 
was given notice of the information or evidence necessary to 
substantiate his claim.  In addition, it appears that copies 
of all clinical records prepared in conjunction with 
pertinent treatment rendered the veteran have been procured.  
Finally, the veteran's representative was afforded an 
opportunity to review the veteran's file in November 2000.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The extent to 
which a given service-connected disability adversely affects 
one's ability to function under the ordinary conditions of 
daily life is of principal bearing relative to the assigned 
evaluation, and such rating is based, as far as practicable, 
upon the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (2000).

Service connection is in effect for bilateral pes planus, for 
which the RO has assigned a 10 percent rating in accordance 
with the provisions of Diagnostic Code 5276 of the Rating 
Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected bilateral pes planus.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability.

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for bilateral pes planus of "[m]oderate" severity, 
manifested by the weight-bearing line over or medial to the 
great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet; for "[s]evere" bilateral 
pes planus, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, 
characteristic callosities, a 30 percent rating is warranted.  

The veteran asserts that his service-connected bilateral pes 
planus has recently "worsened" and he contends, in essence, 
that such disability is more severely disabling than 
currently evaluated.  When the veteran was examined by VA in 
July 2000, he complained of experiencing "occasional" pain in 
his feet, "mostly while standing."  He indicated that he was 
unable to walk even a half mile.  He related that he would on 
occasion use "pads" to relieve his foot pain, and he was 
noted to then be wearing hard-soled boots.  On physical 
examination, the veteran had "bilateral hallux valgus" and a 
bunion on the right great toe.  Each foot was free of 
"calluses [and] breakdown."  He had no functional limitations 
on standing or walking.  Relative to apparently each foot, 
the veteran exhibited "[n]ormal" extension, dorsiflexion, 
plantar-flexion, supination and pronation.  The diagnosis was 
"[m]ild" pes planus, bilaterally, with "mild" limitation.  
Mild "functional loss" due to pes planus was also noted.  

In considering the veteran's claim for a rating in excess of 
10 percent for his service-connected bilateral pes planus, 
the Board has no reason to dispute his above-noted assertion 
relative to experiencing apparently significant pain when 
standing for long durations or when walking an extended 
distance.  Notwithstanding the foregoing consideration, 
however, the Board is of the opinion, owing to the reasoning 
advanced hereinbelow, that entitlement to a rating in excess 
of 10 percent for the veteran's service-connected bilateral 
pes planus is not in order.  In reaching such conclusion, the 
Board would point out that although characteristic 
callosities (if shown) are representative of such bilateral 
disablement as warrants a 30 percent rating, the veteran, 
significantly, was found to be free of the same (i.e., each 
foot was free of "calluses [and] breakdown") on the occasion 
of his examination by VA in July 2000.  While evidence of 
marked deformity (pronation, abduction, etc.) is, if present, 
suggestive of such bilateral foot impairment as equates with 
a 30 percent rating, X-ray examination in July 2000 revealed 
no abnormality.  There was also normal extension, 
dorsiflexion, plantar-flexion, supination and pronation shown 
on the examination by VA in July 2000.  In view of the 
foregoing observations, then, and in the absence of any 
evidence of use-occasioned swelling, the Board is of the 
opinion that the veteran's bilateral pes planus is, at most 
(the diagnosis, indeed, on the July 2000 VA examination 
implicated only "[m]ild" bilateral pes planus), only 
"[m]oderate[ly]" disabling.  Given such consideration, then, 
in addition to the analysis advanced immediately thereabove, 
the Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent for the veteran's 
service-connected bilateral pes planus.  

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to bilateral pes planus-occasioned impairment in the 
veteran's ability to function under the ordinary conditions 
of daily life.  In this regard, however, the Board cannot 
overlook that, on the July 2000 VA examination, the veteran 
was noted to have only "mild" functional impairment traceable 
to his bilateral pes planus.  The foregoing consideration, in 
the Board's view, militates persuasively against any notion 
of entitlement to a higher disability rating predicated on 
the provisions of 38 C.F.R. § 4.10.  Finally, the Board has 
also given consideration to the provisions of 38 C.F.R. 
§ 4.7, which provide that, where there is a question as to 
which of two evaluations should be assigned, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  However, 
the record does not show that the actual manifestations of 
service-connected bilateral pes planus more closely 
approximate those required for a 30 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of the benefit sought on appeal.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.7, 4.10 and Part 4, Diagnostic Code 5276.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The veteran (who 
is retired) has offered no objective evidence that the 
disablement occasioned by his bilateral pes planus at all 
interferes with his employability to a degree greater than 
that contemplated by the regular schedular standards which, 
as noted above, contemplate impairment in earning capacity in 
civil occupations.  Frequent hospitalization due to his 
bilateral pes planus has also not been shown.  Therefore, an 
exceptional or unusual disability picture (i.e., one where 
the veteran's currently assigned pertinent rating is found to 
be inadequate) is not presented.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, in the absence of such factors, the 
Board determines that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.   


ORDER

A rating in excess of 10 percent for bilateral pes planus is 
denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

